Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's amendment filed on 04/29/2022 has been entered. Claims 25, 28, 34, 37and 43 have been amended. Claims 45-47 are added new. Claims 30, 39 and 44 are cancelled. Claims 25-29, 31-38, 40-43 and 45-47 are still pending in this application with claims 25, 34 and 43 being independent.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 25-27, 31, 34-36, 40, 43, 45 and 47 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by FENG (US Pub. No: 2019/0037621 A1).
	Regarding claim 25, FENG teaches a method implemented by a first user equipment (UE) (see Abstract and Fig.3, First terminal/first_UE), wherein the method comprises: sending a first message to a network device for requesting a sidelink resource used for transmissions between UEs (see Fig.3, Base station for network device and para [0066] wherein first terminal/first_UE sending a resource allocation request to a base station/network device, wherein the resource allocation request including device attribute information of a second terminal/second UE, is mentioned, see paragraphs [0070]-[0072] wherein the device attribute information of the second terminal/UE including reception/transmission bandwidth of the second terminal/UE, a size of data blocks that can be received simultaneously by the second terminal/UE & a number of receiving/sending antennas of the second terminal/UE, is mentioned and also see also see para [0061]);  
receiving a second message from the network device, wherein the second message comprises information indicating a target sidelink resource (see Fig.3, para [0085] wherein according to the device attribute information, the base station 30 determining the transmission resources (that include target sidelink resource) which can be used for performing D2D transmission with the second terminal/UE by the first terminal/UE, is mentioned, see para [0089] wherein the base station 30/network device sending configuration information (which includes second message) for the transmission resources to the first terminal/UE, is mentioned and also see paragraphs [0086] & [0092]); and transmitting data to a second UE using the target sidelink resource (see Fig.3, step S104 and para [0092] wherein the first terminal/UE 10 sending D2D data to the second terminal/UE by using the transmission resources, is mentioned), wherein the target sidelink resource is a resource that can be used by the second UE (see paragraphs [0070]-[0072] wherein the device attribute information of the second terminal/UE including reception/transmission bandwidth of the second terminal/UE, a size of data blocks that can be received simultaneously by the second terminal/UE & a number of receiving/sending antennas of the second terminal/UE, is mentioned and also see para [0085] wherein according to the device attribute information, the base station 30 determining the transmission resources (that include target sidelink resource) which can be used for performing D2D transmission with the second terminal/UE by the first terminal/UE, is mentioned), and wherein the target sidelink resource is within a receiving-allowed time segment of the second UE (see para [0085] wherein according to the device attribute information, the base station 30 determining the transmission resources which can be used for performing D2D transmission with the second terminal by the first terminal 10, is mentioned and see para [0086] wherein the device attribute information including reception bandwidth of the second terminal 20, is mentioned & the base station 30 allocating transmission resources on the sidelink for the first terminal 10 and Physical Resource Block (PRB) configuration (that includes both time & frequency information) for the transmission resources may not exceed the reception bandwidth (that includes that the target sidelink resource is within a receiving allowed time segment/reception bandwidth of the second UE), is mentioned and also see para [0104] wherein the first terminal may send the device attribute information of the second terminal to the base station, thus ensuring that the resources allocated by the base station may not exceed a receiving capability range of the second terminal, and further ensuring the subsequent transmission between the first terminal and the second terminal, is mentioned).  
Regarding claim 26, FENG further teaches the method of claim 25, wherein the target sidelink resource is determined according to a configuration of the second UE (see para [0085] wherein according to the device attribute information, the base station 30 determining the transmission resources (that include target sidelink resource) which can be used for performing D2D transmission with the second terminal/UE by the first terminal/UE, is mentioned and also see para [0086] wherein allocating transmission resources on the sidelink for the first terminal 10/first_UE and Physical Resource Block (PRB) configuration for the transmission resources not exceeding the reception bandwidth of the second UE, is mentioned).
Regarding claim 27, FENG further teaches the method of claim 25, wherein the first message comprises an identification of the second UE (see para [0066] wherein first terminal/UE sending a resource allocation request/first_message to a base station/network device, wherein the resource allocation request including device attribute information/first identification information of a second terminal/UE, is mentioned and also see para [0067] wherein the device attribute information of the second terminal/UE indicating that the second terminal is a low-cost terminal, is mentioned).
Regarding claim 31, FENG further teaches the method of claim 27, wherein the identification of the second UE comprises a local identifier of the second UE or a destination address index value of the second UE (see para [0074] wherein the resource allocation request being carried in a Medium Access Control (MAC) Protocol Data Unit (PDU) and the MAC PDU including a Buffer Status Report (BSR), is mentioned and see Fig.7, wherein BSR including destination address index value, is shown & para [0079] wherein an  added byte being used to indicate the device attribute information of the second terminal is mentioned and also see para [0083]).
Regarding claim 34, FENG teaches First user equipment (UE) (see Abstract and Figures 3 & 9, First terminal/first_UE), comprising: a transceiver configured for messaging (see Fig.9, Receiver/Sender and para [0111]); a memory coupled to the transceiver and configured to store instructions (see Fig.9, Memory and para [0111]); and a processor configured to execute the instructions stored in the memory, wherein when the processor executes the instruction stored in the memory (see Fig.9, Processor and para [0111), the first UE is configured to cause the transceiver to: send a first message to a network device for requesting a sidelink resource used for transmissions between terminals (see Fig.3, Base station for network device and para [0066] wherein first terminal/first_UE sending a resource allocation request to a base station/network device, wherein the resource allocation request including device attribute information of a second terminal/second UE, is mentioned, see paragraphs [0070]-[0072] wherein the device attribute information of the second terminal/UE including reception/transmission bandwidth of the second terminal/UE, a size of data blocks that can be received simultaneously by the second terminal/UE & a number of receiving/sending antennas of the second terminal/UE, is mentioned and also see also see para [0061]); 
receive a second message from the network device, wherein the second message comprises information indicating a target sidelink resource (see Fig.3, para [0085] wherein according to the device attribute information, the base station 30 determining the transmission resources (that include target sidelink resource) which can be used for performing D2D transmission with the second terminal/UE by the first terminal/UE, is mentioned, see para [0089] wherein the base station 30/network device sending configuration information (which includes second message) for the transmission resources to the first terminal/UE, is mentioned and also see paragraphs [0086] & [0092]); 
transmit data to a second UE using the target sidelink resource (see Fig.3, step S104 and para [0092] wherein the first terminal/UE 10 sending D2D data to the second terminal/UE by using the transmission resources, is mentioned), wherein the target sidelink resource is a resource that can be used by the second UE (see paragraphs [0070]-[0072] wherein the device attribute information of the second terminal/UE including reception/transmission bandwidth of the second terminal/UE, a size of data blocks that can be received simultaneously by the second terminal/UE & a number of receiving/sending antennas of the second terminal/UE, is mentioned and also see para [0085] wherein according to the device attribute information, the base station 30 determining the transmission resources (that include target sidelink resource) which can be used for performing D2D transmission with the second terminal/UE by the first terminal/UE, is mentioned), and wherein the target sidelink resource is within a receiving-allowed time segment of the second UE (see para [0085] wherein according to the device attribute information, the base station 30 determining the transmission resources which can be used for performing D2D transmission with the second terminal by the first terminal 10, is mentioned and see para [0086] wherein the device attribute information including reception bandwidth of the second terminal 20, is mentioned & the base station 30 allocating transmission resources on the sidelink for the first terminal 10 and Physical Resource Block (PRB) configuration (that includes both time & frequency information) for the transmission resources may not exceed the reception bandwidth (that includes that the target sidelink resource is within a receiving allowed time segment/reception bandwidth of the second UE), is mentioned and also see para [0104] wherein the first terminal may send the device attribute information of the second terminal to the base station, thus ensuring that the resources allocated by the base station may not exceed a receiving capability range of the second terminal, and further ensuring the subsequent transmission between the first terminal and the second terminal, is mentioned).  
Regarding claim 35, FENG further teaches the first UE of claim 34, wherein the target sidelink resource is determined according to a configuration of the second UE (see para [0085] wherein according to the device attribute information, the base station 30 determining the transmission resources (that include target sidelink resource) which can be used for performing D2D transmission with the second terminal/UE by the first terminal/UE, is mentioned and also see para [0086] wherein allocating transmission resources on the sidelink for the first terminal 10/first_UE and Physical Resource Block (PRB) configuration for the transmission resources not exceeding the reception bandwidth of the second UE, is mentioned).
Regarding claim 36, FENG further teaches the first UE of claim 34, wherein the first message comprises an identification of the second UE (see para [0066] wherein first terminal/UE sending a resource allocation request/first_message to a base station/network device, wherein the resource allocation request including device attribute information/first identification information of a second terminal/UE, is mentioned and also see para [0067] wherein the device attribute information of the second terminal/UE indicating that the second terminal is a low-cost terminal, is mentioned).
Regarding claim 40, FENG further teaches the first UE of claim 36, wherein the identification of the second UE is a local identifier of the second UE or a destination address index value of the second UE (see para [0074] wherein the resource allocation request being carried in a Medium Access Control (MAC) Protocol Data Unit (PDU) and the MAC PDU including a Buffer Status Report (BSR), is mentioned and see Fig.7, wherein BSR including destination address index value, is shown & para [0079] wherein an  added byte being used to indicate the device attribute information of the second terminal is mentioned and also see para [0083]).
Regarding claim 43, FENG teaches a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause first user equipment (UE) (see Abstract and Figures 3 & 9, processor inside First terminal/first_UE and para [0111]) to: send a first message to a network device for requesting a sidelink resource used for transmissions between terminals (see Fig.3, Base station for network device and para [0066] wherein first terminal/first_UE sending a resource allocation request to a base station/network device, wherein the resource allocation request including device attribute information of a second terminal/second UE, is mentioned, see paragraphs [0070]-[0072] wherein the device attribute information of the second terminal/UE including reception/transmission bandwidth of the second terminal/UE, a size of data blocks that can be received simultaneously by the second terminal/UE & a number of receiving/sending antennas of the second terminal/UE, is mentioned and also see also see para [0061); 
receive a second message from the network device, wherein the second message comprises information indicating a target sidelink resource (see Fig.3, para [0085] wherein according to the device attribute information, the base station 30 determining the transmission resources (that include target sidelink resource) which can be used for performing D2D transmission with the second terminal/UE by the first terminal/UE, is mentioned, see para [0089] wherein the base station 30/network device sending configuration information (which includes second message) for the transmission resources to the first terminal/UE, is mentioned and also see paragraphs [0086] & [0092]); 
transmit data to a second UE using the target sidelink resource (see Fig.3, step S104 and para [0092] wherein the first terminal/UE 10 sending D2D data to the second terminal/UE by using the transmission resources, is mentioned), wherein the target sideling resource is a resource that can be used by the second UE (see paragraphs [0070]-[0072] wherein the device attribute information of the second terminal/UE including reception/transmission bandwidth of the second terminal/UE, a size of data blocks that can be received simultaneously by the second terminal/UE & a number of receiving/sending antennas of the second terminal/UE, is mentioned and also see para [0085] wherein according to the device attribute information, the base station 30 determining the transmission resources (that include target sidelink resource) which can be used for performing D2D transmission with the second terminal/UE by the first terminal/UE, is mentioned), and wherein the target sidelink resource is within a receiving-allowed time segment of the second UE (see para [0085] wherein according to the device attribute information, the base station 30 determining the transmission resources which can be used for performing D2D transmission with the second terminal by the first terminal 10, is mentioned and see para [0086] wherein the device attribute information including reception bandwidth of the second terminal 20, is mentioned & the base station 30 allocating transmission resources on the sidelink for the first terminal 10 and Physical Resource Block (PRB) configuration (that includes both time & frequency information) for the transmission resources may not exceed the reception bandwidth (that includes that the target sidelink resource is within a receiving allowed time segment/reception bandwidth of the second UE), is mentioned and also see para [0104] wherein the first terminal may send the device attribute information of the second terminal to the base station, thus ensuring that the resources allocated by the base station may not exceed a receiving capability range of the second terminal, and further ensuring the subsequent transmission between the first terminal and the second terminal, is mentioned).  
Regarding claim 45, FENG further teaches the computer program product of claim 43, wherein the target sidelink resource is determined according to a configuration of the second UE (see para [0085] wherein according to the device attribute information, the base station 30 determining the transmission resources (that include target sidelink resource) which can be used for performing D2D transmission with the second terminal/UE by the first terminal/UE, is mentioned and also see para [0086] wherein allocating transmission resources on the sidelink for the first terminal 10/first_UE and Physical Resource Block (PRB) configuration for the transmission resources not exceeding the reception bandwidth of the second UE, is mentioned).
Regarding claim 47, FENG further teaches the computer program product of claim 43, wherein the first message comprises a destination address index value of the second UE (see para [0074] wherein the resource allocation request/first message being carried in a Medium Access Control (MAC) Protocol Data Unit (PDU) and the MAC PDU including a Buffer Status Report (BSR), is mentioned and see Fig.7, wherein BSR including destination address index value, is shown & para [0079] wherein an  added byte being used to indicate the device attribute information of the second terminal is mentioned and also see para [0083]).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 32, 33, 38, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over FENG (US Pub. No: 2019/0037621 A1) in view of LEE et al. (US Pub. No: 2016/0183241 A1).
Regarding claims 32 & 41, FENG teaches the method/first UE of claims 25 and 34 respectively.
FENG is silent in teaching the method/first UE of claims 25 and 34, wherein the second message comprises an identification of the second UE.
However, LEE et al. teach a method/first UE (see Abstract and Fig.19/first UE), wherein the second message comprises an identification of the second UE (see para [0323] wherein the radio resource allocation message/second_message that the BS 1901 transmits to the first UE 1909 additionally including assistance information for D2D communication, for example, the assistance information that the BS transmits to the first UE including D2D discovery radio resource information, D2D communication radio resource information, adjacent UE ID information/identification information, adjacent UE location information of the third device/local identifier of the third device, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method/first UE of FENG to have the second message comprising an identification of the second UE, disclosed by LEE et al.  in order to provide an effective mechanism for efficiently allowing Base Station (BS) to control inter-User Equipment (UE) direct communication and also enabling directly transmitting and receiving data or signals between UEs without passing to network in the wireless communication system.
Regarding claims 33 & 42, FENG teaches the method/first UE of claims 25 and 34 respectively.
FENG is silent in teaching the method/first UE of claims 25 and 34, wherein
the second message comprises downlink control information scrambled with a cell radio network temporary identifier of the second UE.
However, LEE et al. teach a method/first UE (see Abstract and Fig.19/first UE), wherein the second message comprises downlink control information scrambled with a cell radio network temporary identifier of the second UE (see para [0341] wherein the BS/network_device activating & sending a corresponding D2D-dedicated SPS using a D2D-RNTI through a PDCCH, is mentioned and also see para [0363]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method/first UE of FENG to have the second message comprising downlink control information scrambled with a cell radio network temporary identifier of the second UE, disclosed by LEE et al.  in order to provide an effective mechanism for efficiently allowing Base Station (BS) to control inter-User Equipment (UE) direct communication and also enabling directly transmitting and receiving data or signals between UEs without passing to network in the wireless communication system.
Regarding claim 38, FENG teaches the first UE of claim 35.
FENG is silent in teaching the first UE of claim 35, wherein the configuration of the second UE is obtained from the network device.
However, LEE et al. teach a first UE (see Abstract and Fig.19/first UE), wherein the configuration of the second UE is obtained from the network device (see para [0323] wherein the radio resource allocation message/second_message that the BS 1901/network device transmits to the first UE 1909 additionally including assistance information/configuration information for D2D communication, for example, the assistance information/configuration information that the BS transmits to the first UE including D2D discovery radio resource information, D2D communication radio resource information, adjacent UE ID information/identification information, adjacent UE location information of the third device/local identifier of the third device, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the first UE of FENG to have the configuration of the second UE being obtained from the network device, disclosed by LEE et al.  in order to provide an effective mechanism for efficiently allowing Base Station (BS) to control inter-User Equipment (UE) direct communication and also enabling directly transmitting and receiving data or signals between UEs without passing to network in the wireless communication system.
8.	Claims 28, 37 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over FENG (US Pub. No: 2019/0037621 A1) in view of XU et al. (US Pub. No: 2019/0124651 A1).
Regarding claims 28, 37 & 46, FENG teaches the method/first UE/computer program product of claims 26, 35 and 45 respectively.
FENG is silent in teaching the method/first UE/computer program product of claims 26, 35 and 45, wherein the configuration of the second UE comprises a gap configuration.
However, XU et al. teach a method/first UE/computer program product (see Abstract and Fig.13) wherein the configuration of the second UE comprises a gap configuration (see para [0029] wherein a BS informs UE of an interface communication gap configuration, thereby, the UE configures a communication gap between UE interfaces according to the communication gap configuration, and communicates based on the communication gap configured, is mentioned and also see para [0048]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method/first UE of FENG to have the configuration of the second UE comprising a gap configuration, disclosed by XU et al. in order to provide an effective mechanism for efficiently supporting PC5 and Uu operations of V2X service in wireless communication system.
9.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over FENG (US Pub. No: 2019/0037621 A1) in view of XU et al. (US Pub. No: 2019/0124651 A1) and further in view of LEE et al. (US Pub. No: 2016/0183241 A1).
	Regarding claim 29, FENG and XU et al. together teach the method of claim 28.
FENG and XU et al. together yet are silent in teaching the method of claim 28, wherein the configuration of the second UE is obtained from the network device.
However, LEE et al. teach a method (see Abstract and Fig.19), wherein the configuration of the second UE is obtained from the network device (see para [0323] wherein the radio resource allocation message/second_message that the BS 1901/network device transmits to the first UE 1909 additionally including assistance information/configuration information for D2D communication, for example, the assistance information/configuration information that the BS transmits to the first UE including D2D discovery radio resource information, D2D communication radio resource information, adjacent UE ID information/identification information, adjacent UE location information of the third device/local identifier of the third device, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of FENG and XU et al. to have the configuration of the second UE being obtained from the network device, disclosed by LEE et al.  in order to provide an effective mechanism for efficiently allowing Base Station (BS) to control inter-User Equipment (UE) direct communication and also enabling directly transmitting and receiving data or signals between UEs without passing to network in the wireless communication system. 
Response to Arguments
10.	In pages 8-9 of Applicant’s Remarks, regarding amended independent claims 25, 34 and 43, Applicant mainly mentions that the cited reference Feng  does not disclose the claim element requiring transmitting data to a second UE using the target sidelink resource, wherein the target sidelink resource is a resource that can be used by the second UE and wherein the target sidelink resource is within a receiving-allowed time segment of the second UE.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as FENG clearly teach the above limitations of amended claims 25, 34 and 43 i.e. transmitting data to a second UE using the target sidelink resource (see Fig.3, step S104 and para [0092] wherein the first terminal/UE 10 sending D2D data to the second terminal/UE by using the transmission resources (that include target sidelink resource), is mentioned), wherein the target sidelink resource is a resource that can be used by the second UE (see paragraphs [0070]-[0072] wherein the device attribute information of the second terminal/UE including reception/transmission bandwidth of the second terminal/UE, a size of data blocks that can be received simultaneously by the second terminal/UE & a number of receiving/sending antennas of the second terminal/UE, is mentioned and also see para [0085] wherein according to the device attribute information, the base station 30 determining the transmission resources (that include target sidelink resource) which can be used for performing D2D transmission with the second terminal/UE by the first terminal/UE, is mentioned, all of which is clearly equivalent to “wherein the target sidelink resource is a resource that can be used by the second UE”), and wherein the target sidelink resource is within a receiving-allowed time segment of the second UE (see para [0085] wherein according to the device attribute information, the base station 30 determining the transmission resources which can be used for performing D2D transmission with the second terminal by the first terminal 10, is mentioned and see para [0086] wherein the device attribute information including reception bandwidth of the second terminal 20, is mentioned & the base station 30 allocating transmission resources on the sidelink for the first terminal 10 and Physical Resource Block (PRB) configuration for the transmission resources (that includes both time & frequency information of Physical Resource Block (PRB) of the transmission resources) may not exceed the reception bandwidth (that clearly includes that the target sidelink resource is within a receiving allowed time segment/reception bandwidth of the second UE as the claim limitation does not mention the details i.e. duration or magnitude of the allowed time segment), is mentioned and also see para [0104] wherein the first terminal may send the device attribute information of the second terminal to the base station, thus ensuring that the resources allocated by the base station may not exceed a receiving capability range of the second terminal and further ensuring the subsequent transmission between the first terminal and the second terminal, is mentioned), and thus the above teaching of FENG is clearly equivalent to “transmitting data to a second UE using the target sidelink resource, wherein the target sidelink resource is a resource that can be used by the second UE and wherein the target sidelink resource is within a receiving-allowed time segment of the second UE” and moreover, the claim limitations do not recite the particulars or details i.e. duration or magnitude, etc. of the allowed time segment.
11.	Applicant’s arguments w.r.t. amended dependent claims 28 and 37 are moot under the new ground(s) of rejection made in view of XU et al. (US Pub. No: 2019/0124651 A1) as presented in the current office action.
12.	The rejection of all other claims is already mentioned above under Claim Rejections. 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	WU et al. (US Pub. No: 2018/0199312 A1) disclose mechanisms for sidelink information transmission in wireless communication system.
	Novlan et al. (US Pub. No: 2014/0328329 A1) disclose a method for configuring one or multiple pools of Device-to-Device (D2D) communication resources in wireless communication system.
	LOEHR et al. (US Pub. No: 2017/0257876 A1) disclose methods for allocating radio resources to sidelink logical channels when performing a logical channel prioritization procedure in wireless communication system.
	Wang et al. (US Pub. No: 2019/0059096 A1) disclose mechanisms for extended Scheduling Requests (SRs) that convey additional scheduling information, such as a priority indication in wireless communication system.
	KWON (US Pub. No: 2016/0044678 A1) disclose mechanisms for supporting a buffer status report associated with a device-to-device (D2D) communication in wireless communication system.
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	7/26/2022


/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477